Case 1:15-cv-07130-AT-SDA Document 343 Filed 07/16/20 Page 1 of 2
      Case 1:15-cv-07130-AT-SDA Document 343 Filed 07/16/20 Page 2 of 2




       Counsel for all parties shall appear for a final pre-trial conference on June 2, 2021, at
1:00 p.m., in Courtroom 15D of the United States Courthouse, 500 Pearl Street, New York, NY
10007.

        Trial shall commence at 9:00 a.m. on June 7, 2021. In accordance with Paragraph V.H
of the Court’s Individual Practices, trial will be conducted from 9:00 a.m. to 2:15 p.m. with a
break from 11:15 to 11:45 a.m. During the jury selection and jury deliberation phases, court will
be in session from 9:00 a.m. to 5:00 p.m. with a break from 1:00 to 2:00 p.m.

       SO ORDERED.

Dated: July 16, 2020
       New York, New York




                                                2
